                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       NANTWORKS, LLC, et al.,                           Case No. 20-cv-06262-LB
                                  12                    Plaintiffs,
Northern District of California
 United States District Court




                                                                                             ORDER GRANTING MOTION TO
                                  13              v.                                         STAY PENDING INTER PARTES
                                                                                             REVIEW
                                  14       NIANTIC, INC.,
                                                                                             Re: ECF No. 62
                                  15                    Defendant.

                                  16

                                  17                                           INTRODUCTION

                                  18        NantWorks — which develops “various technologies to advance healthcare, commerce, and

                                  19   digital entertainment” — sued Niantic for allegedly infringing NantWorks’ patents in Niantic’s

                                  20   augmented-reality game apps “Pokémon Go” and “Harry Potter: Wizards Unite.” Niantic filed

                                  21   petitions for inter partes review of all asserted claims in the patents in litigation and then moved to

                                  22   stay the case pending the Patent and Trademark Office’s resolution of the IPRs.1 The court can

                                  23   decide the motion without oral argument and grants it. N.D. Cal. Civ. L. R. 7-1(b).

                                  24

                                  25

                                  26
                                  27   1
                                        Third Amend. Compl. (TAC) – ECF No. 50 at 2–3 (¶¶ 1–6); Mot. – ECF No. 62. Citations refer to
                                       material in the Electronic Case File (ECF); pinpoint citations are to the ECF-generated page numbers
                                  28   at the top of documents.

                                       ORDER – No. 20-cv-06262-LB
                                   1                                                  ANALYSIS

                                   2         Courts have the power to stay a case pending the PTO’s review of the patents involved in the

                                   3   lawsuit. Pi–Net Int’l, Inc. v. Focus Bus. Bank, No. C-12-4958-PSG, 2013 WL 4475940, at *3

                                   4   (N.D. Cal. Aug. 16, 2013). The party seeking the stay has the burden of showing that a stay is

                                   5   appropriate. Id. Courts consider the following non-exhaustive factors in determining whether to

                                   6   stay the case: (1) whether discovery is complete and whether a trial date has been set; (2) whether

                                   7   a stay will simplify the issues in question and trial of the case; and (3) whether a stay would

                                   8   unduly prejudice or present a clear tactical disadvantage to the non-moving party.” Id. (cleaned

                                   9   up). The factors support a stay here.

                                  10         First, the case is in its early stages. The court invalidated one patent earlier this year because it

                                  11   did not recite any patent-eligible invention and thus was invalid under 35 U.S.C. § 101.2 Claims

                                  12   construction has been scheduled, but only NantWorks has submitted its brief. No depositions have
Northern District of California
 United States District Court




                                  13   been taken. Courts have granted stays in cases that were in similar procedural postures. GoPro, Inc.

                                  14   v. C&A Mktg., Inc. No. 16-CV-03590-JST, 2017 WL 2591268, at *3 (N.D. Cal. June 15, 2017)

                                  15   (parties exchanged infringement and invalidity contentions and corresponding document

                                  16   productions, exchanged written discovery, made their initial claims-construction disclosures, and

                                  17   provided their technology tutorials; court prepared for the tutorial and Markman hearing); Brixham

                                  18   Sols. Ltd. v. Juniper Networks, Inc., No. 13-CV-00616-JCS, 2014 WL 1677991, at *2 (N.D. Cal.

                                  19   Apr. 28, 2014) (written and document discovery; parties briefed claims construction).

                                  20         Second, the IPR petitions challenge every claim in the patents in litigation. Given the legal

                                  21   standard for instituting an IPR (“reasonable likelihood that the petitioner would prevail with

                                  22   respect” to at least one claim) and the rate that the PTO initiates review, it is likely that a stay will

                                  23   simplify the issues in the case. Uniloc USA Inc. v. LG Electr. Inc., No. 18-cv-06740-JST, 2019

                                  24   WL 1905161, at *3–5 (N.D. Cal. Apr. 29, 2019) (collecting cases in this district where courts hold

                                  25   that the potential for simplification outweighs the uncertainty inherent in a pre-institution stay);

                                  26   Pi–Net, 2013 WL 4475940, at *4 (cleaned up).

                                  27

                                  28   2
                                           Order – ECF No. 35.

                                       ORDER – No. 20-cv-06262-LB                            2
                                   1         Third, a stay would not unduly prejudice NantWorks. In weighing prejudice to the non-moving

                                   2   party, courts consider the following: “(1) the timing of the petition for review; (2) the timing of the

                                   3   request for the stay; (3) the status of review proceedings; and (4) the relationship of the parties.”

                                   4   Uniloc, 2019 WL 1905161, at *5 (cleaned up). Niantic filed the petitions well within the one-year

                                   5   statutory limit. Id. It filed the request to stay shortly thereafter. Id. at *6. NantWorks’ speculation

                                   6   about the prejudice from disappearing evidence and deteriorating witness memories is insufficient

                                   7   to establish undue prejudice. See id.; Evolutionary Intel. LLC v. Yelp Inc, No. C-13-03587 DMR,

                                   8   2013 WL 6672451, at *8 (N.D. Cal. Dec. 18, 2013) (discovery difficulties and faded memories are

                                   9   “consequences that apply to any case where reexamination is sought and cannot alone demonstrate

                                  10   undue prejudice”). NantWorks’ other arguments — harm to its reputation, inability to license its

                                  11   patents, and employees who might leave — do not establish undue harm either.3 Uniloc, 2019 WL

                                  12   1905161, at *6. The parties are not direct competitors, and damages can compensate NantWorks
Northern District of California
 United States District Court




                                  13   for any harm. Id.

                                  14                                             CONCLUSION

                                  15         The court stays the case pending the PTO’s resolution of the IPR petitions. Within 14 days of

                                  16   the PTO’s decisions, the parties must file a joint case-management statement with their proposed

                                  17   next steps.

                                  18         IT IS SO ORDERED.

                                  19         Dated: July 15, 2021

                                  20                                                     ______________________________________
                                                                                         LAUREL BEELER
                                  21                                                     United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   3
                                           Opp’n – ECF No. 64 at 8.

                                       ORDER – No. 20-cv-06262-LB                         3
